Order entered April 26, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-00046-CV

                     EX PARTE CHARLES RAY MASON, Appellant

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. X06-310-H

                                          ORDER
       Charles Ray Mason’s April 25, 2013 motion to extend time to file a motion for rehearing

is GRANTED, and the motion for rehearing is due no later than May 23, 2013.




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE